                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 PIERRE WATSON,                                     )
                                                    )
                 Plaintiff,                         )
                                                    )
           v.                                       )         No. 4:20-CV-00423 NCC
                                                    )
 TRACY L. BERRY and KRISTEN                         )
 SCOWCROFT,                                         )
                                                    )
                 Defendants.                        )

                                MEMORANDUM AND ORDER

       Plaintiff, a prisoner currently incarcerated in Randolph County Jail, moves for leave to

proceed in forma pauperis in this civil action under 42 U.S.C. § 1983. Under 28 U.S.C.

§ 1915(b), plaintiff is required to submit a certified copy of his prison trust account statement for

the six-month period before the filing of the complaint. He has not done so.

       Accordingly,

       IT IS HEREBY ORDERED that, within twenty-one (21) days from the date of this

Order, plaintiff must submit a copy of his prison trust account statement for the six-month period

before the filing of the complaint.

       IT IS FURTHER ORDERED that plaintiff’s failure to comply with this Order may

result in a dismissal of this action, without prejudice.

        Dated this 31st day of March, 2020.


                                                           /s/ Noelle C. Collins
                                                        NOELLE C. COLLINS
                                                        UNITED STATES MAGISTRATE JUDGE
